                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION

 IN RE :                                            )
 An’Tuan Mabry                                      )      CASE NO. 19-83044-CRJ-13
 Kyler Mabry                                        )
 SSN: XXX-XX-1114, XXX-XX-7609                      )
 DEBTORS                                            )      CHAPTER 13


                       ORDER ON TRUSTEE’S MOTION TO DISMISS

        This case came before the Court on December 3, 2019 on Confirmation and the Motion to
 Dismiss filed by the Chapter 13 Trustee. Present were Michele T. Hatcher, Chapter 13 Trustee,
 and John C. Larsen, attorney for the Debtors. The Court considered the Motion and it is hereby
 ORDERED, ADJUDGED and DECREED as follows:

        The Trustee’s Motion to Dismiss is APPROVED and this case is hereby DISMISSED.

       The Debtors are barred from filing a petition under Chapter 13 in the Northern District of
 Alabama for a period of 180 days from the date of this Order.


   Dated this the 6th day of December, 2019.

                                                    /s/ Clifton R. Jessup, Jr.
                                                    Clifton R. Jessup, Jr.
                                                    United States Bankruptcy Judge



 This Order prepared by:
 Michele T. Hatcher, Chapter 13 Trustee




Case 19-83044-CRJ13       Doc 29    Filed 12/06/19 Entered 12/06/19 10:47:12           Desc Main
                                   Document     Page 1 of 1
